Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.676 Page 1 of 29




                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


     ROCKY MOUNTAIN WILD; NATIONAL
     PARKS CONSERVATION ASSOCIATION;
     CENTER FOR BIOLOGICAL DIVERSITY;                         MEMORANDUM OPINION
     and WILDEARTH GUARDIANS,                                     AND ORDER

             Plaintiffs,

     v.

     DAVID BERNHARDT, in his official
     capacity as Acting Secretary of the Interior;
     and BUREAU OF LAND MANAGEMENT,                        Case No. 2:19-cv-00929-DBB-CMR

             Defendants,                                       District Judge David Barlow

     and

     AMERICAN PETROLEUM INSTITUTE;
     INDEPENDENT PETROLEUM
     ASSOCIATION OF AMERICA; UTAH
     PETROLEUM ASSOCIATION; STATE OF
     UTAH,

             Intervenor-Defendants.


            This matter is before the court on Petitioners’ Petition for Review of Agency Action.1

 Plaintiffs challenge the Bureau of Land Management’s (BLM) authorization and issuance of 59

 leases of public land in the Uinta Basin for oil and gas exploration. Having considered the

 parties’ briefing, the administrative record, oral argument, and relevant law, the court grants in

 part Petitioners’ requested relief.




 1
     ECF Nos. 1, 30.
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.677 Page 2 of 29




                                              I. STANDARD OF REVIEW

            In its review of agency action, the court shall “hold unlawful and set aside agency action,

 findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

 otherwise not in accordance with law.”2 “The duty of a court reviewing agency action under the

 ‘arbitrary or capricious’ standard is to ascertain whether the agency examined the relevant data

 and articulated a rational connection between the facts found and the decision made.”3

            An agency’s decision is arbitrary and capricious if the agency (1) entirely failed to
            consider an important aspect of the problem, (2) offered an explanation for its
            decision that runs counter to the evidence before the agency, or is so implausible
            that it could not be ascribed to a difference in view or the product of agency
            expertise, (3) failed to base its decision on consideration of the relevant factors, or
            (4) made a clear error of judgment.4

 “When called upon to review factual determinations made by an agency as part of its NEPA

 process, short of a ‘clear error of judgment’ we ask only whether the agency took a ‘hard look’ at

 information relevant to the decision.”5 “A presumption of validity attaches to the agency action

 and the burden of proof rests with the appellants who challenge such action.”6 In sum, the court’s

 review is “highly deferential” to the agency action.7

                                               II. STATUTORY SETTING

            Congress enacted the National Environmental Policy Act of 1969 (NEPA) recognizing

 the “profound impact” of human activity on the natural environment, “particularly the profound

 influences of population growth, high-density urbanization, industrial expansion, resource


 2
     5 U.S.C. § 706(2)(A).
 3
  Citizens’ Comm. to Save Our Canyons v. Krueger, 513 F.3d 1169, 1176 (10th Cir. 2008) (citation and internal
 quotation marks omitted).
 4
  New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 704 (10th Cir. 2009) (citation and internal
 quotation marks omitted).
 5
     Id.
 6
     Citizens’ Comm. to Save Our Canyons, 513 F.3d at 1176 (citation and internal quotation marks omitted).
 7
     Id. (citation and internal quotation marks omitted).

                                                            2
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.678 Page 3 of 29




 exploitation, and new and expanding technological advances.”8 “The centerpiece of

 environmental regulation in the United States, NEPA requires federal agencies to pause before

 committing resources to a project and consider the likely environmental impacts of the preferred

 course of action as well as reasonable alternatives.”9 “NEPA has two aims . . . , it places upon an

 agency the obligation to consider every significant aspect of the environmental impact of a

 proposed action” and “it ensures that the agency will inform the public that it has indeed

 considered environmental concerns in its decisionmaking process.”10 It is “strictly a procedural

 statute” and does not require substantive results.11

            “Before embarking upon any ‘major federal action,’ an agency must conduct an

 environmental assessment (EA) to determine whether the action is likely to ‘significantly affect

 the quality of the human environment.’”12 Where the proposed action is not likely to

 significantly affect the environment, the agency may issue a finding of no significant impact

 (FONSI) explaining the findings and the reasons why an environmental impact statement (EIS)

 will not be prepared.13 “[I]nherent in NEPA and its implementing regulations is a ‘rule of

 reason,’ which ensures that agencies determine whether and to what extent to prepare an EIS

 based on the usefulness of any new potential information to the decisionmaking process.”14

            On the other hand, if the EA suggests significant environmental impact from the

 proposed action, the agency must prepare a more rigorous EIS exploring the negative impacts to


 8
     42 U.S.C. § 4331(a).
 9
     Richardson, 565 F.3d at 703.
 10
   Wyoming v. U.S. Dep’t of Agric., 661 F.3d 1209, 1236–37 (10th Cir. 2011) (citation and internal quotation marks
 omitted).
 11
      Id.
 12
      Richardson, 565 F.3d at 703 (brackets omitted) (quoting 42 U.S.C. § 4332(2)(C)).
 13
      40 C.F.R. § 1508.13.
 14
      Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 767 (2004).

                                                             3
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.679 Page 4 of 29




 aid the decision-making process. The goal of an EIS is to “inform decisionmakers and the public

 of the reasonable alternatives which would avoid or minimize adverse impacts or enhance the

 quality of the human environment.”15 An assessment of reasonable alternatives is necessary in

 both an EA and EIS.16 Where an agency has already prepared a broader NEPA analysis such as

 an EIS, it may “tier” a narrower future analysis to it in order to avoid duplicating work.17 If it

 determines an existing EIS adequately covers the impacts from the proposed action, the agency

 may prepare a Determination of NEPA Adequacy (DNA) that relies on the earlier NEPA

 analysis.18

            Relevant to the agency decision in this case, the Mineral Leasing Act (MLA) authorizes

 the Secretary of the Interior to lease land for mineral development, including oil and gas.19 This

 authority has been delegated to BLM.20 However, its decision to offer mineral leasing must

 comply with a management plan adopted under the Federal Land Policy and Management Act

 (FLPMA). BLM is tasked with managing public lands “under principles of multiple use and




 15
      Citizens’ Comm. to Save Our Canyons, 513 F.3d at 1178 (quoting 40 C.F.R. § 1502.1).
 16
    NEPA requires consideration of alternatives in any “major Federal actions significantly affecting the quality of the
 human environment,” 42 U.S.C. § 4332(C), and in any “proposal which involves unresolved conflicts concerning
 alternative uses of available resources,” id. § 4332(E). An EA “[s]hall include brief discussions of the need for the
 proposal, of alternatives as required by section 102(2)(E), of the environmental impacts of the proposed action and
 alternatives, and a listing of agencies and persons consulted.” 40 C.F.R. § 1508.9(b).
 17
      See 40 C.F.R. § 1508.28.
 18
   See 43 C.F.R. § 46.120(c) (“An existing environmental analysis prepared pursuant to NEPA and the Council on
 Environmental Quality regulations may be used in its entirety if the Responsible Official determines, with
 appropriate supporting documentation, that it adequately assesses the environmental effects of the proposed action
 and reasonable alternatives. The supporting record must include an evaluation of whether new circumstances, new
 information or changes in the action or its impacts not previously analyzed may result in significantly different
 environmental effects.”).
 19
      See generally 30 U.S.C. §§ 181–287.
 20
      43 C.F.R. § 3100.0-3.

                                                           4
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.680 Page 5 of 29




 sustained yield.”21 Among other things, Congress has defined “mineral exploration and

 production” as a “principal or major use[].”22

                                               III. BACKGROUND

             BLM prepared a resource management plan (RMP) in 2008 “to provide a comprehensive

 framework for public land management within the jurisdiction of the [Vernal Field Office] and

 its allocation of resources pursuant to the multiple-use and sustained yield mandate of

 FLPMA.”23 The 2008 RMP considered five alternatives, including a no-action alternative, and

 ultimately opened approximately 1.7 million acres in the Uinta Basin to oil and gas

 development.24

             Following a nomination of parcels for leasing for oil and gas exploration, BLM provided

 notice for a December 2017 competitive lease sale of parcels over approximately 94,000 acres

 and engaged in additional NEPA review.25 It prepared an EA assessing several direct, indirect,

 and cumulative impacts of leasing 64 of these parcels.26 Among other impacts, BLM analyzed air

 quality and greenhouse gas emissions using a reasonably foreseeable development scenario

 (RFD) under which it anticipated at least one well on each parcel and 135 wells in total, with a

 total surface disturbance of 590 acres.27 The purpose of the EA was “to respond to the

 nominations or expressions of interest for oil and gas leasing on specific federal mineral estate



 21
      43 U.S.C. § 1732(a).
 22
      Id. § 1702(l).
 23
      AR000015; 43 C.F.R. § 1601.0-5(n).
 24
    AR000043–44. Approximately 200,000 acres were made unavailable to oil and gas leasing and the approximately
 1.7 million available acres were divided into three different categories based on the severity of restrictions
 (stipulations) to be imposed on surface disturbing activities. Id.
 25
      See 43 C.F.R. §§ 3120.5-1 to 3120.5-3; AR005985.
 26
      See generally AR017415–17763.
 27
      AR017428.

                                                         5
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.681 Page 6 of 29




 through a competitive leasing process.”28 In addition to the proposed leasing action, BLM

 considered a no-action alternative under which it would “defer all nominated lease parcels.”29

 The EA states that BLM considered no other alternatives on the grounds that none “would meet

 the purpose and need of the Proposed Action.”30

           In the EA, BLM observed that portions of the Uinta Basin (from two air quality

 monitoring sites) recorded “numerous exceedances of the 8-hour ozone standard during the

 winter months.”31 It noted in response to a comment, however, that a regulatory ozone model

 was “impractical” for the area.32 It also stated:

           [Two year-round air quality monitoring sites near Vernal, Utah] have recorded
           numerous exceedances of the 8-hour ozone standard during the winter months
           (January through March since 2010, except 2012). High wintertime
           concentrations of ozone are being formed under a “cold pool” process. This
           process occurs when stagnate air conditions form with very low mixing heights
           under clear skies, with snow-covered ground, and abundant sunlight. These
           conditions, combined with area precursor emissions (NOx and VOCs), can create
           elevated concentrations of ozone at ground-level. The high numbers did not occur
           in January through March 2012 due to a lack of snow cover. This phenomenon
           has also been observed in similar locations in Wyoming. Winter ozone formation
           is a newly recognized issue, and the methods of analyzing and managing this
           problem are still being developed. Existing photochemical models are currently
           unable to reliably replicate winter ozone formation. This is due to the very low
           mixing heights associated with unique meteorology of the ambient conditions.
           Further research is needed to definitively identify ozone precursor sources that
           contribute to observed ozone concentrations.33

 BLM incorporated an earlier model—the Air Resource Management Strategy (ARMS)—

 assessing potential future impacts from oil and gas activity.34 ARMS noted that “[e]missions


 28
      AR017422.
 29
      AR017432.
 30
      AR017433.
 31
      AR017436.
 32
      AR001517.
 33
      AR017436.
 34
      See AR017491; AR028994 (Air Resources Management Strategy (ARMS)).

                                                     6
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.682 Page 7 of 29




 from oil and gas development on the Colorado Plateau are likely contributing to monitored

 elevated levels of ozone; in some locations at levels above the NAAQS,” and generally

 suggested minimum and enhanced air pollution controls be applied to oil and gas rigs and

 operations.35

            Although its assessment of ozone was not extensive, BLM evaluated other air pollutants

 in more depth. Considering its RFD, BLM estimated emissions from a variety of air pollutants

 related to development and production of the anticipated 135 wells, including pollutants related

 to ozone.36 For example, BLM estimated that the total nitrogen oxide emissions, a precursor to

 ozone formation, would be 2,214 tons per year.37

            In addition to the impact of the wells, the extracted oil and gas will emit greenhouse

 gases through its eventual combustion. These indirect “downstream emissions” were also

 considered by BLM in its EA.38 Based on a history of production in the area, the agency

 estimated the average lifetime production of oil wells, 24,120 barrels, and gas wells, 421,302

 MCF.39 Accepting previously calculated emissions factors of 0.43 metric tons of CO2/barrel and

 0.054717 metric tons of CO2/MCF of gas, BLM generally identified the downstream greenhouse

 gas emission impact of 135 projected wells.40 With these factors, BLM projected an estimated

 33,423.94 metric tons per well over its lifetime.41




 35
      AR029000.
 36
      AR017466.
 37
      AR017466.
 38
      See AR017472. BLM only calculated carbon dioxide emissions based on combustion of the product.
 39
      AR017472. MCF is 1,000 cubic feet.
 40
   AR017472. This is CO2 emitted based upon combustion of the product. However, BLM notes that the oil or gas
 product may be put to other uses that might alter the actual downstream emissions.
 41
      AR017472.

                                                         7
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.683 Page 8 of 29




           BLM acknowledged that the factors and specifics of development and production could

 not accurately be determined at the leasing stage because of the “significant uncertainty” of

 construction, transportation, technology employed at the well sites, and production volume.42

 BLM also noted that additional “NEPA analysis would be conducted at the [Application for

 Permit to Drill (APD)] stage, when specific development details with which to analyze potential

 [greenhouse gas] emissions are likely to be known.”43 That is, although BLM broadly analyzed

 the estimated impacts of development following the lease sales in the EA, the precise details of

 development would not be known until leaseholder applications are submitted for development

 authorization. Nevertheless, BLM observed that “[a]pproval of all operations will be in

 conformance of the [2008] RMP, and contingent upon the operators’ compliance with all

 applicable laws and regulations.”44

           BLM evaluated 64 parcels in its EA.45 However, BLM removed parcel 70, deferred

 parcels 49, 69, and 73, and deferred portions of parcels 38 and 56.46 BLM also placed a lighting

 restriction on Parcel 71.47 Parcels 69, 70, and 71 are in close proximity to Dinosaur National

 Monument.48 On December 12, 2017, BLM offered leases for 59 parcels for oil and gas

 exploration, covering approximately 65,000 acres, subject to certain lease terms and conditions.49




 42
      AR017472–73.
 43
      AR017473.
 44
      AR017428.
 45
      AR017176.
 46
      AR017465; AR017174–76; see AR017398.
 47
      AR017534, 17587; see AR017665, 17676–77.
 48
   AR017450–51. BLM anticipated that any oil and gas development on parcel 71 “would not have an effect on the
 view shed of Dinosaur National Monument.” AR017481.
 49
      AR017415-763; AR029335-39.

                                                       8
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.684 Page 9 of 29




 In the 2008 RMP, these parcels were designated as open for oil and gas leasing.50 Supporting its

 decision, BLM issued a FONSI in December 2017.51 That is, it determined that because there

 were no significant impacts likely from the lease sale, it did not need to engage in the more

 extensive EIS process for the lease decision.52 BLM received successful bids on all 59 offered

 leases. However, because some bidders failed to make timely payments, eight of the leases were

 forfeited.53

           On June 12, 2018, BLM reoffered the eight forfeited leases.54 BLM prepared a DNA for

 the 2018 lease sale, indicating the action was supported by existing documents that complied

 with NEPA.55 The agency verified the earlier analyses of reasonably foreseeable impacts of the

 oil and gas leasing and future development.56 It also determined that an additional NEPA analysis

 was unnecessary, noting “no changes to the parcels sizes or stipulations and lease notices.”57 The

 BLM posted a notice of sale and received four protests.58 Each protest was reviewed and

 dismissed before BLM issued the eight leases.59




 50
      AR017422-23.
 51
      AR029327; AR029335–39.
 52
      AR029327–34.
 53
      AR031161.
 54
      AR031161.
 55
      AR031161–204.
 56
      AR031162–64.
 57
      AR031163.
 58
      AR031207; AR029487–98.
 59
      AR031207; AR029487–98.

                                                   9
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.685 Page 10 of 29




                                                  IV. ANALYSIS

        A. BLM Took a Hard Look at the Emissions and Climate Change Impacts from Oil and
           Gas Development.

            Plaintiffs contend that Defendants’ own air pollution and greenhouse gas modeling

 forecasted additional ozone pollution resulting from the leases and that the pollution would

 impact public health, welfare, and public lands. However, to the extent it could without specific

 proposed oil and gas development information for each lease, BLM considered the foreseeable

 impacts on air quality, ground-level ozone, greenhouse gas emissions, and climate change.

                 1. BLM Adequately Evaluated Ozone and Greenhouse Gas Emissions.

            In October 2008, BLM issued its RMP and EIS for the Vernal Planning Area.60 It

 considered the impacts on air quality from anticipated oil and gas development, prescribed burns,

 growing populations, and alternative energy sources.61 Subsequently, BLM produced an ARMS

 model that, among other things, projected ground-level ozone concentrations in the Uinta Basin

 through 2021.62 The agency observed that portions of the Uinta Basin recorded “numerous

 exceedances of the 8-hour ozone standard during the winter months.”63 The 2017 EA

 incorporated BLM’s 2008 RMP and the 2014 ARMS model.64

            In its 2017 EA, considering the nominated parcels at issue in this case, BLM again noted

 that methods of analyzing ozone were still developing.65 It observed that “[w]inter ozone

 formation is a newly recognized issue, and the methods of analyzing and managing this problem



 60
      AR00001–2303.
 61
      AR001427–28.
 62
      See AR029015–18; AR029064.
 63
      AR017436.
 64
      AR017427 (incorporating by reference the RMP); AR017491 (incorporating by reference the ARMS model).
 65
      AR017436

                                                        10
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.686 Page 11 of 29




 are still being developed.”66 Because existing models were “unable to reliably replicate winter

 ozone formation,” BLM concluded that additional research was needed to identify ground-level

 ozone precursor sources.67 However, BLM generally acknowledged existing ozone data showing

 amounts at times exceeding acceptable standards. And it noted that “[e]missions from oil and gas

 development on the Colorado Plateau are likely contributing to monitored elevated levels of

 ozone; in some locations at levels above the NAAQS,” and generally suggested minimum and

 enhanced air pollution controls would be applied to oil and gas rigs and operations.68 However,

 BLM noted in response to a comment that a regulatory ozone model was “impractical” for the

 area.69

           Under the circumstances here, BLM examined relevant data on ozone. It offered a

 qualitative assessment of the effects of ground-level ozone and observed that increases could be

 expected as an indirect consequence of leasing the parcels when those parcels were developed.

 Accordingly, BLM’s assessment of ozone was not arbitrary and capricious.

           With respect to greenhouse gas emissions and climate change, BLM observed, “It is now

 well established that rising global atmospheric [greenhouse gas] emission concentrations are

 significantly affecting the Earth’s climate.”70 It also noted that the effects of climate change

 “include more frequent and intense heat waves, longer fire seasons and more severe wildfires,

 degraded air quality, more heavy downpours and flooding, increased drought, greater sea-level

 rise, more intense storms, harm to water resources, harm to agriculture, ocean acidification, and



 66
      AR017436.
 67
      AR017436.
 68
      AR029000.
 69
      AR001517.
 70
      AR017441.

                                                  11
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.687 Page 12 of 29




 harm to wildlife and ecosystems.”71 BLM explained that global mean surface temperatures

 increased nearly 1.0°C over the last century and were expected to increase by as much as 5.8°C

 over the next century as a result of anthropogenic climate change.72

            In its quantitative assessment, BLM adopted per-well greenhouse gas emissions estimates

 from a separate study.73 It estimated the total Greenhouse Gas Warming Potential of greenhouse

 gas emissions to be “2,284 tons per year (tpy) CO2e for a single oil well, and 2,415 tons per year

 CO2e for a single gas well.”74 Generally, the CO2e unit, or carbon dioxide equivalent, allows

 comparison of different greenhouse gases with different warming impacts in the atmosphere. The

 impact of one metric ton of carbon dioxide, for example, would be expressed as 1 metric ton

 CO2e, where the same weight of the more potent methane might be expressed as 25 CO2e.75 In

 its analysis, BLM expressed carbon dioxide, methane, and nitrous oxide annual emissions as a

 single number: 2,284 tpy CO2e for an oil well and 2,415 tpy CO2e for a gas well.76 BLM also

 anticipated downstream emissions from combustion of the oil and gas products in its 2017 EA,

 estimating that the per-well products would emit 33,423.94 metric tons of carbon dioxide when

 ultimately combusted.77

            Although it provided estimates of greenhouse gas emissions for the RFD, BLM noted that

 an accurate assessment of greenhouse gas emissions was “not possible at the leasing stage since



 71
      AR017441.
 72
      AR017443.
 73
   See AR017472 (“Potential direct and indirect greenhouse gas emissions for a single oil and gas well have been
 estimated based on the maximum emissions calculated for Alternative D in the Greater Monument Butte FEIS.”).
 74
      AR017472.
 75
   See AR017442. Because the warming potential of a greenhouse gas may vary over its time in the atmosphere, the
 Greenhouse Gas Warming Potential number may vary depending on the selected timeframe.
 76
      AR017472.
 77
      See AR017472. BLM only calculated carbon dioxide emissions based on combustion of the product.

                                                         12
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.688 Page 13 of 29




 emissions are dependent on factors such as specific equipment used and duration of use,

 applicant-committed emission controls, and the expected production rate from the oil or gas

 well.”78 These factors and others would depend on the level of actual development on the leased

 parcels, which is unknown at the leasing stage.79 BLM used its fixed RFD to estimate the

 impacts, but noted that actual development could vary, including the possibility of no well

 development on a leased parcel. Given this limitation, BLM assessed the impacts generally

 through the lens of its RFD. The court concludes BLM took a sufficiently hard look at the

 greenhouse gas impacts from its leasing decision.

            Relatedly, Plaintiffs argue that the leasing decision should be vacated because BLM

 failed to provide a cumulative assessment of climate change resulting from the leases.80 That is,

 BLM did not place the anticipated greenhouse gas emissions from its leasing decision into the

 broader regional and historic context. “Cumulative impact is the impact on the environment

 which results from the incremental impact of the action when added to other past, present, and

 reasonably foreseeable future actions regardless of what agency (Federal or non-Federal) or

 person undertakes such other actions.”81 Reviewing the sufficiency of a cumulative-impacts

 analysis, the court “must examine the administrative record, as a whole, to determine whether the

 [agency] made a reasonable, good faith, objective presentation of those impacts sufficient to




 78
      AR017472.
 79
      AR017472.
 80
   See ECF No. 30 at 13–14, 18–25 (arguing that BLM failed to consider the leasing decision’s emissions and health
 impacts when combined with other projects in the Basin); id. at 25 (“Without a data-driven comparison of the
 [greenhouse gas] emissions from the leased parcels to regional and national [greenhouse gas] emissions, BLM had
 no context for assessing whether [greenhouse gas] emissions from the leased parcels would significantly contribute
 to climate change.”).
 81
      40 C.F.R. § 1508.7.

                                                        13
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.689 Page 14 of 29




 foster public participation and informed decision making.”82 “A meaningful cumulative impact

 analysis” must address:

           (1) the area in which the effects of the proposed project will be felt; (2) the
           impacts that are expected in that area from the proposed project; (3) other
           actions—past, present, and proposed, and reasonably foreseeable—that have had
           or are expected to have impacts in the same area; (4) the impacts or expected
           impacts from these other actions; and (5) the overall impact that can be expected
           if the individual impacts are allowed to accumulate.83

           In its 2017 EA, BLM observed that “[g]lobal anthropogenic carbon emissions reached

 about 7,000,000,000 MT per year in 2000 and an estimated 9,170,000,000 MT per year in

 2010.”84And it noted that natural gas systems contributed 162.4 MMT CO2e of methane in the

 United States in 2015.85 BLM explained that greenhouse gases could be expected from

 construction and operation of wells, vehicles, methane escaping from wells, and combustion of

 the oil and gas products.86 And, as explained above, BLM identified the expected emissions

 under the RFD of 135 wells at 2,284 tpy CO2e and 2,415 tpy CO2e for an oil and gas well,

 respectively.87 BLM further stated:

           Since climate change and global warming are global phenomena, for purposes of
           this NEPA analysis, the analysis presented above about the direct and indirect
           effects of [greenhouse gas] emissions from the Proposed Action is also an
           analysis of the cumulative effects of the Proposed Action. The BLM has
           determined that this analysis adequately addresses the cumulative impacts for




 82
   Wyoming v. U.S. Dep’t of Agric., 661 F.3d 1209, 1251–52 (10th Cir. 2011) (citation and internal quotation marks
 omitted).
 83
   San Juan Citizens All. v. Stiles, 654 F.3d 1038, 1056 (10th Cir. 2011) (quoting TOMAC, Taxpayers of Michigan
 Against Casinos v. Norton, 433 F.3d 852, 864 (D.C. Cir. 2006)).
 84
   AR017443 (citing THOMAS A. BODEN, ET AL., GLOBAL, REGIONAL, AND NATIONAL FOSSIL-FUEL CO2 EMISSIONS
 (2013)).
 85
      AR017443.
 86
      AR017494.
 87
      AR017472.

                                                        14
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.690 Page 15 of 29




            climate change from the Proposed Action, and therefore a separate cumulative
            effects analysis for [greenhouse gas] emissions is not needed.88

            With respect to climate change, BLM did not quantitatively analyze the effect of

 development on the proposed leases on climate. In its 2017 EA, BLM stated, “In light of the

 difficulties in attributing specific climate impacts to individual projects, it is recommended

 agencies use the projected greenhouse gas emissions as a proxy for assessing a Proposed

 Action’s potential climate change contribution.”89 Instead of engaging in the speculative

 assessment of cumulative climate change impacts, BLM evaluated the indirect climate change

 impacts. It qualitatively described the important aspects of climate change and noted that climate

 change is “reasonably anticipated to endanger the public health and public welfare.”90 And BLM

 explained that the important causes of climate change are heat-trapping greenhouse gases.91 In its

 CO2e calculations, explained above, BLM offered a quantitative assessment of the greenhouse

 gases from the decision to lease.

            An agency is not required to engage in analyses, including cumulative impact, if they are

 “too speculative or hypothetical to meaningfully contribute to NEPA’s goals of public disclosure

 and informed decisionmaking.”92 “NEPA does not require an agency to consider the

 environmental effects that speculative or hypothetical projects might have on a proposed

 project.”93 Here, BLM identified the impacts flowing from its decision to lease parcels for oil

 and gas development and it generally identified the broad global context within which this



 88
      AR017494 (opening quotation mark omitted).
 89
      AR017472.
 90
      AR017441.
 91
      AR017441.
 92
      Wyoming, 661 F.3d at 1253.
 93
      Sierra Club v. Lujan, 949 F.2d 362, 368 (10th Cir. 1991).

                                                            15
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.691 Page 16 of 29




 decision fits. The court determines that BLM took an appropriately hard look at the cumulative

 greenhouse gas and climate change impacts of its decision to lease the parcels for oil and gas

 development.

                 2. BLM Did Not Violate NEPA By Deferring Part of Its Analysis.

            Under NEPA, an agency must consider the reasonably foreseeable impacts of a decision

 before an “irretrievable commitment of resources occurs.”94 “[T]here is no bright line rule that

 site-specific analysis may wait until the APD stage.”95

            Plaintiffs argue that the “the leasing decision represents an ‘an irrevocable commitment

 to allow some’ impacts, because none of the parcels leased in the December 2017 sale are

 entirely covered by a NSO stipulation.”96 That is, because “[n]one of the parcels BLM leased in

 the 2017 sale were entirely covered by No Surface Occupancy stipulations,” BLM was required

 to evaluate the impacts to the leased parcels at the leasing stage rather than wait until an

 Application for Permit to Drill is submitted.97

            As noted previously, BLM did assess several direct, indirect, and cumulative impacts of

 leasing the proposed parcels.98 Among other impacts, BLM analyzed air quality and greenhouse

 gas emissions using a reasonably foreseeable development scenario (RFD) under which it

 anticipated at least one well on each parcel and 135 wells in total, with a total surface disturbance

 of 590 acres.99 What BLM did not do was evaluate the site-specific additions of greenhouse


 94
   New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 716 (10th Cir. 2009) (quoting 42 U.S.C.
 § 4332(2)(C)(v)).
 95
      Id. at 717–18.
 96
   ECF No. 30 at 26; see id. at 33 (“BLM again attempts to kick the can down the road and defer any meaningful
 analysis of its June 2018 leasing decision until it receives individual requests to drill.”).
 97
      ECF No. 61 at 13.
 98
      See generally AR017415–17763.
 99
      AR017428.

                                                        16
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.692 Page 17 of 29




 gases from well development and operation. This is because “a lease may be purchased but never

 developed; a drilled exploratory well may show no potential for development; and the methods

 of development, equipment used, and operator-committed emissions controls, were not yet

 known.”100 Indeed, a leaseholder must still submit an application for permit to drill providing the

 details of its proposed development and BLM retains authority to approve, approve with

 conditions, or deny the request.101 At this stage, BLM will conduct more specific analyses of the

 cumulative impacts of the oil and gas development. Accordingly, the cumulative impact of the

 activities in question are not beyond the point of regulation when leased.

            Relatedly, Petitioners argue a full EIS was necessary instead of an EA and FONSI.

 “NEPA does not require a fully developed plan that will mitigate all environmental harm before

 an agency can act; NEPA requires only that mitigation be discussed in sufficient detail to ensure

 that environmental consequences have been fully evaluated.”102 “Agencies need not prepare a

 full EIS if they initially prepare the less detailed environmental assessment (EA) and, based on

 the EA, issue a finding of no significant impact (FONSI), concluding that the proposed action

 will not significantly affect the environment.”103 In this context, “significantly” is defined to

 include its intensity or severity, such as the degree to which public health or safety are impacted,

 or whether the effects are highly uncertain and involve unique or unknown risks.104 In the Tenth




 100
       ECF No. 38 at 16; see AR017472-73.
 101
       See 30 U.S.C. § 226(g); 43 C.F.R. § 3162.3-1.
   Laguna Greenbelt, Inc. v. U.S. Dep’t of Transp., 42 F.3d 517, 528 (9th Cir. 1994), as amended on denial of reh’g
 102

 (Dec. 20, 1994).
 103
    Silverton Snowmobile Club v. U.S. Forest Serv., 433 F.3d 772, 780 (10th Cir. 2006) (brackets, ellipsis, citation,
 and internal quotation marks omitted).
 104
       See 40 C.F.R. § 1508.27 (2019).

                                                          17
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.693 Page 18 of 29




 Circuit, the decision to “issue a FONSI and not prepare an EIS is a factual determination which

 implicates agency expertise.”105

             Petitioners argue that “[t]he leases will further exacerbate the unhealthy levels of ozone

 pollution in the Uinta Basin, leading to cumulatively significant impacts that adversely affect

 public health and degrade iconic public lands, like Dinosaur National Monument.”106 By

 acknowledging exceedances of ozone in the region and its impact on human health, Petitioners

 contend, BLM should have realized the action threatened violation of environmental laws and

 thus it should have prepared an EIS (rather than issue a FONSI).107 But again, BLM considered

 the available information on air pollutants in the region, including ozone. Consistent with its

 earlier ARMS model, BLM anticipated that parts of the region would continue to see excessive

 concentrations of ground-level ozone, particularly in winter. Although it ultimately recognized

 impacts from the lease sales on air pollutant emissions, it found these impacts were not so

 significant that a full EIS was required.108 Among other things, the agency determined that

 mitigation measures could be applied to the lease parcels to reduce potential impacts, and that

 industry best practices would be applied in the lease stipulations and APD permits to protect

 public health and safety.109 The EA discussion of the array of potential impacts is reasonably

 complete and adequately inform the BLM decision that the leases would not pose significant

 impacts on public health and safety. BLM’s review of the leasing impacts and its decision to

 issue a FONSI are not arbitrary and capricious under the circumstances.



 105
       Silverton Snowmobile Club, 433 F.3d at 785 (citation and internal quotation marks omitted).
 106
       ECF No. 30 at 28–29.
 107
       Id.
 108
       See AR029327–34.
 109
       AR029329.

                                                            18
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.694 Page 19 of 29




        B. BLM Failed to Consider Reasonable Alternatives.

             NEPA requires agencies to “[e]valuate reasonable alternatives to the proposed action,

 and, for alternatives that the agency eliminated from detailed study, briefly discuss the reasons

 for their elimination.”110 “The range of alternatives that the agency must consider is not infinite,

 of course, but it does include all reasonable alternatives to the proposed action.”111 On balance,

 “an agency need not consider an alternative unless it is significantly distinguishable from the

 alternatives already considered.”112

             The 2017 EA states that BLM evaluated just two polar opposite alternatives for impacts

 on a variety of factors, such as air quality, cultural resources, migratory birds, and visual

 resources: lease all or lease none.113 The proposed action involved leasing all nominated parcels,

 as opposed to the no action alternative under which no leases would be offered.114 BLM

 explained that it proposed to “lease Federal mineral estate in nominated parcels available for

 leasing in the resource area as described in section 2.2 and in accordance with the VFO RMP

 (October 2008).”115 The agency also stated, “No other alternatives to the Proposed Action were

 identified that would meet the purpose and need of the Proposed Action.”116

             Commenters proposed various alternatives, in addition to the two binary alternatives

 studied by BLM. Plaintiffs contend that two of these alternatives were reasonable and should


 110
    Davis v. Mineta, 302 F.3d 1104, 1120 (10th Cir. 2002) (“A properly-drafted EA must include a discussion of
 appropriate alternatives to the proposed project.”), abrogated on other grounds by Dine Citizens Against Ruining
 Our Env’t v. Jewell, 839 F.3d 1276 (10th Cir. 2016).
   Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1166 (10th Cir. 2002), as modified on reh’g,
 111

 319 F.3d 1207 (10th Cir. 2003).
 112
       Richardson, 565 F.3d at 708–09.
 113
       See AR017432–33.
 114
       AR017432.
 115
       AR017432.
 116
       Id.

                                                         19
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.695 Page 20 of 29




 have been analyzed: “Commenters raised two reasonable, middle ground alternatives for the

 lease sale that would have protected public health and public lands, including (1) deferring

 parcels within Dinosaur National Monument’s viewshed, and (2) deferring parcels that overlap

 with inventoried lands with wilderness characteristics and Nine Mile Canyon ACEC.”117 Based

 on the record evidence, the court agrees that these two alternatives were reasonable and therefore

 require analysis.118

             Regarding the ACEC alternative, BLM stated that this alternative “is already within

 BLM’s decision authority in the two alternatives analyzed in detail” because, “[f]or example, if

 BLM’s decision maker preferred to defer leasing in the ACECs, then the BLM would select in the

 Decision Record the Proposed Action for the parcels that are outside the ACEC and would select

 the No Action for the parcels within the ACEC.”119 BLM’s response regarding the Dinosaur

 National Monument alternative is similar.120 In other words, the lease all or lease none

 alternatives BLM considered encompass any decision BLM is empowered to make, including

 leasing some parcels but not others.

             BLM’s position confuses the power to act with the requirement to analyze. BLM is

 required to analyze “all reasonable alternatives to the proposed action,”121 which includes those

 alternatives that are “significantly distinguishable from the alternatives already considered.”122

 Simply stating that it has the power to choose to lease fewer than all of the parcels under



 117
       ECF No. 30 at 36; see ECF No. 1 at ¶¶ 126, 127.
 118
   These two alternatives each identified a discrete number of parcels and provided a reasoned basis for why they
 were significantly distinguishable from the lease all and lease none alternatives analyzed by the BLM. AR041879.
 119
       AR017663 (emphasis added).
 120
       Id.
 121
       Utahns for Better Transp., 305 F.3d at 1166.
 122
       Richardson, 565 F.3d at 708–09.

                                                         20
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.696 Page 21 of 29




 consideration is not analysis. As the Tenth Circuit has noted, “NEPA has two aims . . . , it places

 upon an agency the obligation to consider every significant aspect of the environmental impact

 of a proposed action” and “it ensures that the agency will inform the public that it has indeed

 considered environmental concerns in its decisionmaking process.”123 To meet those aims, BLM

 must both analyze the reasonable alternatives and document that analysis, otherwise it is

 impossible for the court and the public to know “its decisionmaking process.”124

             The record in this case is unclear as to how much analysis occurred regarding the

 Dinosaur National Monument and ACEC alternatives. It is clear that BLM did not select the no

 action alternative, but it also did not lease all nominated parcels identified in the Proposed

 Action. Instead, it eliminated or deferred leasing several parcels.125 It removed parcel 70 from

 consideration because the nominator provided incorrect surface owner information.126 BLM

 deferred parcel 69 “pending further coordination with Dinosaur National Monument regarding

 their comments which call into question the ability of the lease stipulations to protect resources

 of concern, and which will take additional time to resolve.”127 And BLM imposed a lighting

 stipulation on parcel 71 “to minimize noise and light pollution using the best available

 technology to mitigate potential impacts to visitor experiences within Dinosaur National

 Monument.”128 But the EA does not clearly identify the analysis the BLM performed to arrive at




 123
       Wyoming, 661 F.3d at 1236–37 (citation and internal quotation marks omitted).
 124
       Id.
 125
       AR017543–45.
 126
    AR017545 (“This parcel is being removed from the list of lands to be considered for lease, because of incorrect
 split-estate contact information provided during the nomination.”); see AR017663.
 127
       AR017544–45.
 128
    AR017665. BLM applied stipulation UT-S-168 (Controlled Surface Use—Light and Sound: Areas Adjacent to
 Dinosaur National Monument) and lease notice UT-LN-148 (Dinosaur National Monument—Dark Skies) to
 parcel 71.

                                                           21
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.697 Page 22 of 29




 these decisions and in declining to defer leasing or place additional restrictions on other parcels

 in the Dinosaur National Monument viewshed alternative. The EA also leaves very unclear

 whether any analysis was performed at all involving the ACEC alternative. Indeed, the

 “Alternatives Analyzed in Detail” section, which comprises about one page, simply identifies the

 “No Action” alternative, the “Lease All Nominated Parcels” alternative, and then states that “[n]o

 other alternatives to the Proposed Action” would be suitable.129 The court and the public are left

 to divine from bits and pieces of other sections of the EA, the public comments, and the protests,

 whether additional analysis actually was performed.130

            In short, BLM certainly failed to properly document and perhaps failed to perform an

 analysis of the reasonable alternatives. A critical aim of NEPA is to “ensure[] that the agency will

 inform the public that it has indeed considered environmental concerns in its decisionmaking

 process.”131 To that end, an agency must evaluate reasonable alternatives to the proposed action,

 and discuss them “in detail, including the proposed action, so that reviewers may evaluate their

 comparative merits.”132 The public cannot weigh the merits of an agency decision nor compare it

 to other alternative actions when the agency offers little or no evaluative basis for its decision.

 Public knowledge and participation are stifled where, as here, an agency substitutes its power to

 decide for the rationale behind its decision. “Thus[,] those concerned with the consequences of


 129
       AR017432-33.
 130
    For example, in its comments to the proposed lease sale, the National Park Service expressed concern over oil
 and gas development emissions (particularly ozone and visibility), the impact of development on scenic vistas
 within the park or viewsheds, light pollution or artificial sky glow, anthropogenic noise, and potential impact on
 endangered fish species. AR032574–78. The National Parks Conservation Association protested five parcels near
 Dinosaur National Park, parcels 63, 64, 65, 67, and 71. AR007245. It was primarily interested in BLM’s “analyzing
 and mitigating potential impacts on night skies, natural sounds and visitor experience related to parcels near
 Dinosaur National Monument.” AR007246. Parcels 63, 64, 69, 70, and 71 are near the DNM boundaries and parcels
 65, 67, and 72 are “within line-of-sight between 18 and 28 miles southwest of the Dinosaur Monument.” AR017451.
 131
   Forest Guardians v. U.S. Fish & Wildlife Serv., 611 F.3d 692, 711 (10th Cir. 2010) (internal quotation marks
 omitted) (quoting Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 97 (1983)).
 132
       40 C.F.R. § 1502.14(a), (b).

                                                        22
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.698 Page 23 of 29




 the decision are not given any notice of the relative environmental effects of feasible

 alternatives.”133 In this case, BLM’s analysis fell short of NEPA’s requirements.134

        C. BLM’s 2018 Lease Decision Did Not Require Additional Analyses.

            Petitioners also argue that the 2018 lease sale was improper because BLM relied on the

 2017 EA and the 2008 RMP in determining that no new significant information mandated an in

 depth NEPA analysis.135 Where a proposed action is essentially similar to an earlier analyzed

 action, the agency may prepare a Determination of NEPA Adequacy (DNA) and forego

 additional, unnecessary analyses.136 Applicable regulations authorize use of “[a]n existing

 environmental analysis prepared pursuant to NEPA and the Council on Environmental Quality

 regulations” in its entirety “if the Responsible Official determines, with appropriate supporting

 documentation, that it adequately assesses the environmental effects of the proposed action and

 reasonable alternatives.”137

            After the December 2017 lease auction, eight of the fifty-nine properties received

 successful bids, but BLM did not receive payment. Because these parcel leases were forfeited,

 BLM made them available again for lease in the July 2018 sale. In doing so, BLM determined

 that the earlier NEPA documents adequately analyzed the impacts of the new leasing decision.138

 In a completed DNA worksheet, BLM observed there were no changes to the sizes or stipulations

 of the parcels; no new information would substantially change the analysis; the direct, indirect,


 133
   Concerned About Trident v. Rumsfeld, 555 F.2d 817, 827 (D.C. Cir. 1976) (citing Iowa Citizens for Envtl.
 Quality, Inc. v. Volpe, 487 F.2d 849, 852–53 (8th Cir. 1973)).
 134
     Utahns for Better Transp., 305 F.3d at 1166 (“The APA’s reasonableness standard applies both to which
 alternatives the agency discusses and the extent to which it discusses them.”).
 135
       ECF No. 30 at 31–33.
 136
       43 C.F.R. § 46.120(c); see Friends of Animals v. Haugrud, 236 F. Supp. 3d 131, 133 (D.D.C. 2017).
 137
       43 C.F.R. § 46.120(c).
 138
       See generally AR 031160–204.

                                                           23
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.699 Page 24 of 29




 and cumulative impact assessments were qualitatively and quantitatively similar; and the public

 involvement with the earlier NEPA documents was adequate to cover the new decision.139 As a

 subset of the original 64 leases studied in the 2017 EA, the 8 leases offered in 2018 had been

 adequately analyzed.

            Nevertheless, Petitioners put forward two bases for the DNA’s insufficiency. First, they

 contend that if the 2017 NEPA documentation was insufficient, the 2018 documentation was

 necessarily insufficient.140 The court has determined that the 2017 EA provided an inadequate

 assessment of alternatives. Accordingly, the 2018 DNA is inadequate insofar as it relies on the

 2017 EA.

            Petitioners next argue that significant new information had become available and BLM

 ignored it. Specifically, the EPA formally designated parts of the Uinta Basin as “nonattainment”

 with the ozone standard under the National Ambient Air Quality Standards (NAAQS). However,

 before the formal designation, BLM recognized in its 2017 EA that the designation was under

 consideration by the EPA. It stated, “The Uinta Basin is designated as unclassified/attainment by

 the EPA under the Clean Air Act.”141 BLM further observed:

            [I]n October 2016, the Governor of Utah recommended that portions of the Basin
            be classified as non-attainment for the 8-hour ozone standard of 70 ppb. The EPA
            is reviewing the recommendation and formal designations are anticipated in
            October 2017.142



 139
       AR031162–64.
 140
       ECF No. 30 at 31.
 141
    AR017434; AR017734. Those portions of the Uinta Basin below 6,250 feet in elevation received the
 nonattainment designation for ozone under the NAAQS. ADDITIONAL AIR QUALITY DESIGNATIONS FOR THE 2015
 OZONE NATIONAL AMBIENT AIR QUALITY STANDARDS, 83 FR 25776-01. See AR017740 (“The pending
 nonattainment designation for the Basin (October 2017) will impact the regulatory requirements the BLM must
 address as well as state requirements to bring the area back into attainment. These will be important considerations
 for future NEPA analysis and cannot be addressed at this time since the designation has not been made.”).
 142
       AR017434.

                                                          24
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.700 Page 25 of 29




 BLM also explained that proposed development on the leased parcels would need to provide

 “emissions inventories” as well as “[a]ir quality dispersion modeling,” including “direct and

 cumulative impact analysis for demonstrating compliance with the NAAQS, plus analysis of

 impacts to Air Quality Related Values (i.e. deposition, visibility), particularly as they might affect

 nearby Class 1 areas (National Parks and Wilderness areas).”143

           Although it did not separately consider the formal nonattainment designation, BLM

 plainly evaluated ozone and the challenge it poses to air quality and health in the region. Under

 the ARMS model, the Uinta Basin was expected to exceed ozone standards, at least in winter

 months, for all analyzed scenarios.144 BLM noted that Uintah County’s monitored ozone design

 value—a statistic used to support classification of nonattainment areas—was 79 ppb (parts per

 billion), over the 8-hour ozone standard of 70 ppb.145 In other words, BLM essentially

 anticipated the designation was forthcoming and it also considered the relevant data underlying

 that designation. The EPA’s formal recognition of ozone nonattainment in the region does not

 undermine the BLM’s evaluation or require a new analysis. In sum, BLM already considered the

 ozone exceedances.

           BLM’s issuance of a DNA for the 2018 lease sale was not arbitrary and capricious, except

 to the extent that the EA on which it is based failed to address reasonable alternatives.

        D. BLM’s Decisions Complied With FLPMA.

           Plaintiffs argue that BLM violated FLPMA “[b]y authorizing additional oil and gas

 leasing in the Uinta Basin without undertaking any efforts to ensure that leasing will not



 143
       AR017466.
 144
       AR017491–AR017493.
 145
    AR017436; see 80 FR 65292-01 (revising the ozone standard to 0.070 ppm “to provide the appropriate degree of
 increased public health protection for at-risk populations against an array of adverse health effects”).

                                                       25
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.701 Page 26 of 29




 exacerbate existing violations of federal ozone standards.”146 Generally, public lands should be

 “managed in a manner which recognizes the Nation’s need for domestic sources of minerals,”

 among other resources.147 With this and other explicitly stated purposes in mind, agencies must

 prepare land use plans to guide future land management decisions.148 FLPMA requires that an

 agency manage lands “in accordance with the land use plans” developed under Section 1712.149

 Once an agency prepares a land use plan through the required studies and public input, the

 agency may not take actions inconsistent with that plan.150 Among other directives, Section 1712

 requires agencies to ensure “compliance with applicable pollution control laws, including State

 and Federal air, water, noise, or other pollution standards or implementation plans.”151

             Here, BLM issued its relevant land use plan in 2008.152 In its 2008 RMP, BLM

 designated approximately 1.7 million acres in the Uinta Basin open to oil and gas

 development.153 It noted, “Ozone (a product of biomass combustion formed through the

 interaction of ozone precursors, volatile organic carbon compounds (VOCs), and nitrogen

 oxides) is a precursor to greenhouse gases, and a major constituent of photochemical smog.”154

 And BLM incorporated an air quality goal in Objective AQ-9, stating:


 146
       ECF No. 30 at 34.
 147
       43 U.S.C. § 1701(a)(12).
 148
       See generally 43 U.S.C. § 1712.
 149
       43 U.S.C. § 1732(a).
 150
     Id.; see Norton v. S. Utah Wilderness All., 542 U.S. 55, 69 (2004) (“The statutory directive that BLM manage ‘in
 accordance with’ land use plans, and the regulatory requirement that authorizations and actions ‘conform to’ those
 plans, prevent BLM from taking actions inconsistent with the provisions of a land use plan. Unless and until the plan
 is amended, such actions can be set aside as contrary to law pursuant to 5 U.S.C. § 706(2).” (citation omitted)).
 151
       43 U.S.C. § 1712(c)(8).
 152
       See AR000001–2303.
 153
    AR000043–AR000044. Approximately 200,000 acres were made unavailable to oil and gas leasing and the
 approximately 1.7 million available acres were divided into three different categories based on the severity of
 restrictions (stipulations) to be imposed on surface disturbing activities. Id.
 154
       AR000822. This is in its section addressing the impacts of fire decisions, i.e. prescribed burns.

                                                              26
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.702 Page 27 of 29




             National Ambient Air Quality Standards (NAAQS) are enforced by the Utah
             Department of Environmental Quality, Division of Air Quality (UDEQ-DAQ),
             with EPA oversight. Special requirements to reduce potential air quality impacts
             will be considered on a case-by-case basis in processing land use
             authorizations.155

             In 2017 and 2018 BLM offered oil and gas leases for the parcels at issue in this case. In

 its 2017 EA, BLM generally observed that ground-level ozone was exceeding air quality

 standards in winter months.156 It developed Best Management Practices for oil and gas

 production to help “reduce impacts to air quality through reduction of emissions, surface

 disturbances, and dust from field production and operations.”157 BLM leased all parcels subject

 to an Air Quality Stipulation.158 Accompanying the leases were notices that “site-specific

 measures may also be employed to avoid or minimize effects to local or regional air quality,”159

 that certain “Best Management Practices . . . would be required for any development projects,”160

 and that “prior to project-specific approval, additional air quality analyses may be required to

 comply with the National Environmental Policy Act, Federal Land Policy Management Act,

 and/or other applicable laws and regulations.”161

             With these steps, BLM’s leasing decision complied with the objectives of its land use

 plan as required by the FLPMA. The statute states, in no uncertain terms, that the provision for

 compliance with pollution control laws must be considered “[i]n the development and revision of




 155
       AR000085–6; AR000671–80.
 156
       AR017436–37.
 157
       AR017467.
 158
       See AR017512–42; AR017546.
 159
       AR006079.
 160
       AR006080.
 161
       Id.

                                                     27
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.703 Page 28 of 29




 land use plans.”162 And that is what happened here. Accordingly, the 2017/2018 lease decisions

 were consistent with the 2008 RMP land use plan and, therefore, the actions do not violate

 FLPMA.

                                                         V. REMEDY

             If an agency’s action is arbitrary and capricious, the APA requires a court to hold it

 unlawful and set it aside.163 In practice, this means the court could (1) remand to BLM with (or

 without) instructions to take additional actions or steps, or (2) vacate the leases and remand for

 further study.164 The Tenth Circuit has observed, “Vacatur of agency action is a common, and

 often appropriate form of injunctive relief granted by district courts.”165 This equitable authority,

 of course, requires some consideration of the best means to correct the errant agency decision.166

             Here, BLM failed to properly analyze two reasonable alternatives for its leasing

 decisions. Because this failure violated NEPA, the court remands this matter to BLM to conduct

 and document its reasonable alternatives analysis. The court declines Plaintiffs’ request for an

 order vacating the issued leases. Other than a failure to evaluate or document its analysis of

 reasonable alternatives to the leasing decision, the court has determined that BLM complied with



 162
       43 U.S.C. § 1712(c).
 163
       5 U.S.C. § 706(2)(A). The Tenth Circuit has explained:
             An agency’s decision is arbitrary and capricious if the agency (1) entirely failed to consider an
             important aspect of the problem, (2) offered an explanation for its decision that runs counter to the
             evidence before the agency, or is so implausible that it could not be ascribed to a difference in
             view or the product of agency expertise, (3) failed to base its decision on consideration of the
             relevant factors, or (4) made a clear error of judgment.
 WildEarth Guardians v. United States Bureau of Land Mgmt., 870 F.3d 1222, 1233 (10th Cir. 2017).
 164
       See WildEarth Guardians, 870 F.3d at 1239.
 165
       Id.
 166
     Id. at 1240. It is inaccurate to suggest as Respondents do, however, that this form of “injunction” should be
 analyzed under Rule 65 elements. For example, they argue that Petitioners have not made a “‘clear showing’ of
 irreparable harm” absent an injunction. ECF No. 54 at 29. There is no request for preliminary injunction before the
 court and the well-known Rule 65 analysis does not apply.

                                                              28
Case 2:19-cv-00929-DBB-CMR Document 70 Filed 12/10/20 PageID.704 Page 29 of 29




 NEPA. Second, nothing in the record suggests that, after documenting its analysis of the

 alternatives, BLM will fail to justify a substantially similar decision.167 Lastly, the court is

 persuaded that vacatur in the interim would unnecessarily disrupt the steps already taken toward

 leasing the unchallenged parcels.168

                                                     VI. ORDER

          For the reasons stated in this Memorandum Decision and Order, this matter is

 REMANDED to BLM for further administrative consideration, to include the documentation of

 a NEPA-compliant analysis of the two identified reasonable alternatives to leasing all nominated

 parcels. Specifically, the court orders BLM to evaluate deferral or elimination of parcels from

 leasing consideration based on its assessment of the impacts of oil and gas leasing and

 anticipated development on (1) Dinosaur National Monument, and (2) lands with wilderness

 characteristics or Areas of Critical Environmental Concern.

          Signed December 10, 2020.

                                                       BY THE COURT



                                                       ________________________________________
                                                       David Barlow
                                                       United States District Judge




 167
    See WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 84 (D.D.C. 2019) (determining that remand rather than
 vacatur of oil and gas leases was appropriate because, among other things, “nothing in the record indicates that on
 remand the agency will necessarily fail to justify its decisions to issue EAs and FONSIs”). At oral argument, counsel
 for the government proffered that two APD’s have been approved by BLM, though neither apply to the challenged
 parcels, i.e., those within the DNM viewshed or on lands with wilderness characteristics.
 168
    The court recognizes that Petitioners challenged the propriety of all leases issued in BLM’s 2017 and 2018 sales
 due to BLM’s alleged failure to take a hard look at air quality and climate change impacts. However, the court has
 determined that BLM’s analyses on these issues satisfied NEPA requirements.

                                                          29
